PER CURIAM.
Defendant urges that one form of its apparatus, shown by diagram No. 1, does not respond to claim 7, and that the injunction and accounting to be had in the court below should be confined to the other forms ■of construction. This contention was not specifically presented upon the *1008hearing nor considered; but it has now received our attention. We state only our conclusion. Claim 7 calls, in terms, for a master switch circuit having contacts controlled by throttle, and a branch circuit from the master switch circuit through each rheostat magnet with contacts in this branch circuit to be closed by the rheostat magnets. Diagram No. 1 shows what is practically a master switch circuit, but the throttle is not in the distinctive master switch circuit but is in a subsidiary circuit leading from the main line, and the branch circuit which successively affects the rheostat magnets is a branch from this subsidiary circuit and not directly from the master switch circuit. It is thus apparent that the precise and specific nomenclature of the claim is not met; but we think there is full equivalency. What we have called the subsidiary circuit is closed and made active by the operation of the master switch in the master switch circuit. Prom the point of view of the invention which we have taken, it is of no importance whether the controlling throttle is situated in and the branch circuit leads from that cir-situated in and lead from a circuit which is under the indirect control of the master switch an4 by the operation of that switch has become practically a part of its circuit. The application to modify the mandate as to diagram No. 1 must be denied; and the order as to costs in this court will remain unchanged.